Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed April 13, 2022 have been fully considered but they are not persuasive. Regarding the double patenting rejection of claims 1-6 and 11-17, Applicant argues that the amended claims are patentably distinct over Claims 1-17 of U.S. Patent No. 10,376,332.
Examiner respectfully disagrees and maintains that both the present application and U.S. Patent No. 10,376,332 disclose a system in a joint replacement system to provide feedback to a surgeon including code representing instructions to cause a processor to receive a signal from a joint balancing apparatus communicating a first data set, the apparatus disposed between first and second bony structures, a second portion, and a transducer between the first and second portions, determining based on the first data set if the joint replacement is out of balance, determining a corrective course of action, and generating and displaying to the surgeon a recommended course of action to complete the surgery. The present claims are not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).

Allowable Subject Matter
Claims 1-6 and 11-17 are allowable over the prior art upon overcoming the double patenting, 35 U.S.C. 101, and 35 U.S.C. 112 rejections.
The following is a statement of reasons for the indication of allowable subject matter: Most pertinent prior art including U.S. Patent Pub. No. 2009/0259319 to DiSilvestro et al. and U.S. Patent No. 7,575,602 to Amirouche et al. disclose a removable implant including a first portion and a second portion spaced apart from the first portion, the removable implant disposed within a joint such that the first portion is adjacent a first bony structure of the joint and the second portion disposed between the first portion and a second bony structure of the joint, a transducer configured to measure and output data related to the first portion and the second portion, an actuator configured to move the first portion relative to the second portion and a computer system coupled to the transducer and including a communications module and an output module and configured to receive the data from the transducer and provide joint/prosthesis data to the surgeon. The system is capable of statistically analyzing the data and forming a suggestion to the physician based on pre-determined criteria. The prior art fails to teach or disclose, however, wherein the output module is configured to provide a surgical recommendation to a surgeon based on the data if the joint is out of balance and to generate and display to the surgeon during the joint replacement surgery the a recommended corrective course of action to complete the joint replacement surgery.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,376,332. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and granted patent disclose a system in a joint replacement system to provide feedback to a surgeon including code representing instructions to cause a processor to receive a signal from a joint balancing apparatus communicating a first data set, the apparatus disposed between first and second bony structures, a second portion, and a transducer between the first and second portions, determining based on the first data set if the joint replacement is out of balance, determining a corrective course of action, and generating and displaying to the surgeon a recommended course of action to complete the surgery. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-6 and 11-17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 1 recites “a first portion coupled to the first bony structure” in lines 11-12. Examiner suggests language similar to “a first portion configured to be coupled to the first bony structure” to overcome the rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an actuator a transducer” in line 15. It is unclear what the claim is referring to. Appropriate clarification and correction is required. 
Claims 11-15 recite the limitation "providing."  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/               Primary Examiner, Art Unit 3775